i          i        i                                                                              i       i        i




                                     MEMORANDUM OPINION


                                              No. 04-09-00720-CR

                                    IN RE Willie Louis JACKSON, JR.

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: November 25, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 10, 2009, relator Willie Louis Jackson, Jr. filed a petition for writ of

mandamus, complaining of the trial court’s failure to rule on the following pro se motions: motion

requesting an examining trial; motion to dismiss counsel, Scott Steele; and motion to appoint an

investigator.

           On October 9, 2009, relator was appointed new counsel, Virginia Maurer. Therefore,

relator’s complaint that the trial court has failed to rule on his motion to dismiss his former counsel,

Scott Steele, is denied as MOOT.




          … This proceeding arises out of Cause No. 2009-CR-9828, styled State of Texas v. Willie Jackson, Jr., pending
           1

in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                          04-09-00720-CR

        As to relator’s remaining complaints, relator is currently represented by counsel in the

criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex.

Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has

no legal duty to rule on a pro se motion filed with regard to a criminal proceeding in which the

defendant is represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court

did not abuse its discretion by declining to rule on relator’s various pro se motions that relate directly

to his confinement based on the criminal proceeding pending in the trial court. Accordingly,

relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                 PER CURIAM

DO NOT PUBLISH




                                                   -2-